       Case: 3:19-cv-00824-wmc Document #: 15 Filed: 09/30/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

MM EDUCATION LLC, MOHAMED
JAFFER and YASEEN JAFFER,

                           Plaintiffs,                                 ORDER
      v.
                                                                   19-cv-824-wmc
TODD BARNHARDT, NOUSHA SABET,
LMLC MANAGEMENT, LLC and
LMLC FRANCHISING, LLC

                           Defendants.


      In this case, plaintiffs MM Education LLC, Mohamed Jaffer and Yaseen Jaffer assert

a variety of federal and state law claims based on defendants’ alleged fraudulent behavior

that duped plaintiffs into participating in a “franchise scam.”      (Compl. (dkt. #1).)

Plaintiffs filed their complaint in this court on October 3, 2019. Defendants -- two

individuals and two LLCs -- were served in late November 2019. The date passed for

defendants’ answers without any appearance, answers, motions to dismiss or other

responses. Nonetheless, on January 13, 2020, one of the individual defendants Todd

Barnhardt and the two LLC defendants filed a notice of suggestion of bankruptcy. (Dkt.

#6.) The court accepted the notice of a bankruptcy filing and stayed the case as to

plaintiffs’ claims against defendant Barnhardt and the two LLC defendants, while noting

that “[t]his stay does not preclude defendant Nousha Sabet from responding to the

complaint or plaintiffs from seeking entry of default.” (2/5/20 Order (dkt. #7).)

       Despite this text order, neither plaintiffs nor Sabet filed anything. More than six

months later, on August 27, 2020, the court prompted action, directing plaintiffs by
       Case: 3:19-cv-00824-wmc Document #: 15 Filed: 09/30/20 Page 2 of 4




September 11, 2020, “to either seek entry of default as to Sabet or explain why they cannot

take such a step.” (Dkt. #8.) On that deadline, plaintiffs filed a motion for entry of default

as to Sabet. Ten days later, on September 21, 2020, before the clerk’s office acted on the

motion for entry of default, Sabet, proceeding pro se, filed what the court views as a brief

in opposition to the motion for entry of default. (Dkt. #11.) In it, Sabet explained that

she became aware of this lawsuit at the time of filing, but “when I contacted the Western

District, I was told the case was put on hold due to the bankruptcy proceedings for the

LLC’s.” (Sabet’s Opp’n (dkt. #11).) She also represented that she was an independent

contractor and had a limited role in the company’s financials. (Id.) Moreover, Sabet

represents, she lives in Omaha, Nebraska, worked with the other defendants on this

venture from there, and does not have the resources to hire an attorney. Finally, Sabet

represents that she is also a creditor in the bankruptcy action involving the other

defendants. (Id.)

       The court then directed Sabet to file an answer and directed plaintiffs to file a reply

in support of their motion for entry of default. (9/22/20 Order (dkt. #12).) Because

default has yet to be entered, the question for the court is whether it should extend the

deadline for Sabet’s answer. Federal Rule of Civil Procedure 6(b)(1)(B) provides that the

court may extend the deadline “on motion made after the time has expired if the party

failed to act because of excusable neglect.”       “To find ‘excusable neglect,’ courts should

consider all relevant circumstances surrounding the party’s neglect, including the prejudice

to the non-movant, length of delay, and reason for delay.” Bowman v. Korte, 962 F.3d 995,

998 (7th Cir. 2020). Still, excusable neglect is not “plain neglect.” Id. Here, defendant


                                               2
       Case: 3:19-cv-00824-wmc Document #: 15 Filed: 09/30/20 Page 3 of 4




Sabet’s pro se status, coupled with her misunderstanding that the entire case was stayed,

not just the claims asserted against the other defendants, and her view that she played a

limited role in this business venture forms a sufficient basis to find excusable neglect.

While the court agrees with plaintiffs that there is a significant time-lapse between the due

date of defendant Sabet’s answer, December 16, 2019, and her entering an appearance on

September 21, 2020, plaintiffs similarly sat on their claims against her, requiring repeated

prompting from the court to move this part of the case along, and only filing their motion

for entry of default when the court set a deadline by which to do so, suggesting no real

prejudice to plaintiffs. On this record, the court concludes that an extension of the deadline

to answer is warranted.

       Still, as plaintiffs point out in their reply, defendant Sabet’s answer, filed on

September 29, 2020, is not an answer to the complaint. Indeed, Sabet only states that she

admits, denies or states that she lacks sufficient information or knowledge as to 13 of the

204 paragraphs in the complaint.         The court will provide defendant Sabet one

additional chance to file an answer to the entire complaint. On or before October

9, 2020, Sabet should file an answer to plaintiffs’ complaint, in which she responds

to each of the 204 numbered paragraphs. 1 If defendant Sabet fails to comply, the

court will direct the clerk’s office to enter default against her. 2




1
 The court also notes that Sabet may wish to formalize her apparent objection to this lawsuit on
personal jurisdiction grounds.

2
 The court also notes that Sabet’s previous filings were unsigned. In submitting her complete
answer to the complaint, she must sign her submission.

                                               3
Case: 3:19-cv-00824-wmc Document #: 15 Filed: 09/30/20 Page 4 of 4




Entered this 30th day of September, 2020.

                                BY THE COURT:


                                /s/
                                __________________________________
                                WILLIAM M. CONLEY
                                District Judge




                                   4
